— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered April 10, 1989, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence only upon the conviction of criminal sale of a controlled substance in the third degree.
*918Ordered that the judgment is affirmed and the matter is remitted to the Supreme Court, Kings County for further proceedings in accordance herewith.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have examined the defendant’s remaining contention and find it to be without merit.
Finally, in light of the fact that the defendant was not sentenced on his conviction for criminal possession of a controlled substance in the third degree, the matter is remitted to the Supreme Court for sentencing on that count (see, CPL 380.20; People v Hall, 173 AD2d 729). Mangano, P. J., Thompson, Bracken and Pizzuto, JJ., concur.